Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 1 of 13 PageID 67




                                  Exhibit J
Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 2 of 13 PageID 68
Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 3 of 13 PageID 69
Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 4 of 13 PageID 70
Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 5 of 13 PageID 71
Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 6 of 13 PageID 72
Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 7 of 13 PageID 73
Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 8 of 13 PageID 74
Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 9 of 13 PageID 75
Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 10 of 13 PageID 76
Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 11 of 13 PageID 77
Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 12 of 13 PageID 78
Case 8:20-cv-00816-CEH-AAS Document 1-10 Filed 04/08/20 Page 13 of 13 PageID 79
